Title: To James Madison from Jacob Crowninshield, 9 July 1805 (Abstract)
From: Crowninshield, Jacob
To: Madison, James


          § From Jacob Crowninshield. 9 July 1805, Salem. “You will oblige me very much by informing me whether the Island of Curacoa in the West Indies is in a state of actual blockade, or considered so by the Government. Several recent captures of vessels belonging to this quarter of the Union, under the charge of being bound to Curacoa, has caused much sensation among our Merchts and I have been repeatedly asked for information on the subject. We presume here that the Island is not blockaded as no official notice has been given it.
          “Will you have the goodness to state if it is blockaded or not, & if blockaded please to give the time when it actually commenced.”
        